        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BLACK VOTERS MATTER FUND
and MEGAN GORDON, on behalf of
herself and all others similarly situated,       CIVIL ACTION FILE NO.
                                                    1:20-CV-01489-AT
                Plaintiffs,

v.

BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of Georgia; DEKALB COUNTY
BOARD OF REGISTRATION AND
ELECTIONS and all others similarly
situated,

           Defendants.
_______________________________

  DEFENDANT DEKALB COUNTY BOARD OF REGISTRATION AND
     ELECTIONS’ MOTION TO DISMISS AND INCORPORATED
        MEMORANDUM OF LAW IN SUPPORT THEREOF

      COMES NOW, appearing specially, Defendant DeKalb County Board of

Registration and Elections (the “DeKalb BRE”) and, pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6), hereby moves the Court to dismiss with

prejudice the claims against the DeKalb BRE in Plaintiffs’ Complaint [DOC 1],

showing the Court as follows:




                                             1
           Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 2 of 17




      I.      INTRODUCTION

      On April 8, 2020, Plaintiffs Black Voters Matter Fund (“BVMF”) and

Megan Gordon (“Gordon” and together with BVMF, “Plaintiffs”) filed this lawsuit

against the DeKalb BRE1 and Brad Raffensperger, in his official capacity as the

Secretary of State of Georgia (the “Secretary of State” and together with the

DeKalb BRE, “Defendants”) alleging that requiring electors to pay postage on

absentee ballot applications (“absentee applications”) and absentee ballots

constitutes an unconstitutional poll tax and an undue burden on the fundamental

right to vote, especially in light of the current health crisis caused by COVID-19

and the resulting increase in absentee voting. See Complaint [DOC 1]. To address

these alleged infringements, Plaintiffs seek various equitable relief, including

requiring Defendants to provide prepaid postage for absentee applications and

ballots going forward. Id.

      II.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff BVMF is “a non-partisan civic organization . . . . [which] works on

increasing voter registration and turnout, advocating for policies to expand voting

rights and access.” Complaint [DOC 1], ¶ 13. Plaintiff Gordon is “a registered

1
    Plaintiffs seek class certification for all 159 county board of registrars and
absentee ballot clerks in Georgia, with the DeKalb BRE as the class representative.
Id., ¶¶ 43-46. The Court has not yet considered or certified a defendant class in
this action. This motion to dismiss and memorandum in support thereof is filed
only on behalf of the DeKalb BRE.
                                        2
         Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 3 of 17




voter of DeKalb County [who] does not want to use her own postage stamps to

mail in absentee ballots or applications because she believes that no one should

have to pay money to exercise their right to vote.” Id., ¶ 14. Defendant Secretary of

State is “responsible for enacting elections statutes and routinely issues guidance to

the county election officials of all 159 counties on various election procedures and

requirements.” Id., ¶ 15. Plaintiffs allege that Defendant DeKalb BRE “requires

voters to affix postage on absentee ballots and applications, consistent with the

SOS’s guidance.” Id., ¶ 16.

      To vote by absentee ballot, a voter must first submit an absentee application

via mail, fax, e-mail, or in-person. Id., ¶ 25. After the absentee application is

received by election officials and approved, the voter is mailed the absentee ballot

itself. Id., ¶ 27. The absentee applications and absentee ballot packages sent to

voters do not include postage prepaid return envelopes. Id., ¶¶ 26, 28.

      Plaintiffs argue that the absence of prepaid postage return envelopes with

absentee applications and absentee ballots constitutes a poll tax in violation of the

Twenty-Fourth and Fourteenth Amendments, and an undue burden on the right to

vote in violation of the First and Fourteenth Amendments. Id., ¶¶ 51, 55. For these

reasons, Plaintiffs seek declaratory relief and a permanent injunction requiring

Defendants to provide postage prepaid returnable envelopes for absentee ballots, as

well as absentee applications. Id., ¶ 9.
                                           3
        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 4 of 17




      III.   ARGUMENT AND CITATION TO AUTHORITY

      A district court must dismiss a complaint under Federal Rule of Civil

Procedure 12(b)(1) if it lacks subject matter jurisdiction. Eleventh Amendment

immunity and standing are jurisdictional issues that should be addressed prior to

considering the merits of a case. Curling v. Kemp, 334 F.Supp.3d 1303, 1314

(N.D. Ga. 2018), aff'd in part, Curling v. Sec’y of State of Georgia, 761 Fed. Appx.

927 (11th Cir. 2019). As demonstrated below, Eleventh Amendment immunity and

principles of standing divest this Court of subject matter jurisdiction over

Plaintiffs’ claims against the DeKalb BRE in this case.

      A. Plaintiffs’ Claims are Barred by Eleventh Amendment Immunity.

      The Eleventh Amendment bars claims against the state and against counties

when acting as an “arm of the state.” Manders v. Lee, 338 F.3d 1304, 1308 (11th

Cir. 2003). “Whether a defendant is an ‘arm of the State’ must be assessed in light

of the particular function in which the defendant was engaged when taking the

actions out of which liability is asserted to arise.” Id. The Eleventh Circuit

considers four factors to determine whether an entity acts as an “arm of the State”

in executing a particular function: “(1) how state law defines the entity; (2) what

degree of control the State maintains over the entity; (3) where the entity derives

its funds; and (4) who is responsible for judgments against the entity.” Id. at 1309

(citations omitted).
                                         4
        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 5 of 17




      A county board of elections acts as an arm of the state for the purposes of

conducting elections in general, and as a result, Eleventh Amendment immunity

attaches. See Casey v. Clayton County, No. 04-CV-00871, 2007 WL 788943 (N.D.

Ga. Mar. 14, 2007). In Casey, the plaintiff brought an action against the Clayton

County Board of Elections (“Board”) alleging that she was not selected for the

director of elections position because of her race and age. Id. at *1. Though the

Court determined that the Board was not an arm of the state when hiring an

elections director, the Court applied the Manders factors and explained why

Eleventh Amendment immunity would attach to the Board in the management of

elections: (1) the General Assembly created the Board, established minimum

qualifications and certification requirements for its members, and disciplines its

members, (2) the State fixes the duties of the Board, and (3) the county’s control

over the Board is attenuated. Id. at *8 (“for purposes of conducting elections in

general, there can be little doubt that Eleventh Amendment immunity would

attach”).

      The same analysis set forth in Casey applies to the DeKalb BRE. First, the

General Assembly—not the County—created the DeKalb BRE and gave it

“jurisdiction over the conduct of primaries and elections and the registration of

electors in such county…,” 2003 Ga. Laws p. 4200, § 1, codified in the Code of

DeKalb County Georgia, Appendix B, §170, including powers and responsibilities
                                        5
        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 6 of 17




concerning: (1) the preparation for and conduct of elections, (2) the preparation for

and conduct of primaries, (3) the registration of electors, and (4) the selection,

appointment, and training of poll workers in elections. 2003 Ga Laws p. 4200 at

§§ 9, 17; Code of DeKalb County Georgia, Appendix B, §§ 178, 186. The General

Assembly—not the County—even sets forth the number of members on the

DeKalb BRE, member requirements, guidelines on how members are appointed or

elected, and terms of service. 2003 Ga. Laws p. 4200 at §§ 2-4, 6-8; Code of

DeKalb County Georgia, Appendix B, §§ 171-173, 175-177.

      Second, the State maintains a high degree of control over the DeKalb BRE.

The DeKalb BRE acts as the election superintendent and board of registrar for the

County and must exercise the State powers granted to it and duties imposed on it.

2003 Ga. Laws p. 4200 at § 1; see O.C.G.A. §§ 21-2-70, 21-2-212. The State

requires training and certification of certain DeKalb BRE members and may

discipline those who do not meet the State’s requirements. See O.C.G.A. §§ 21-2-

100, 21-2-101 (designee of the board must complete training and certification

programs or the board may be fined). In contrast, the County’s control over the

DeKalb BRE is attenuated. The DeKalb BRE is authorized and empowered to

organize itself, determine procedural rules, and take action as is appropriate to the

management of elections and registrations, as long as it does not conflict with State

law. 2003 Ga. Laws p. 4200, § 13; Code of DeKalb County Georgia, Appendix B,
                                         6
         Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 7 of 17




§ 182.    Moreover, any rule promulgated by a DeKalb executive committee

regarding primary conduct shall be null and void if in conflict with the DeKalb

BRE’s rules and regulations. 2003 Ga. Laws p. 4200 at § 10; Code of DeKalb

County Georgia, Appendix B, § 179. Accordingly, State law heavily controls the

DeKalb BRE’s conduct and management of elections, while the County itself has

little to no control over the DeKalb BRE’s actions.

      The third prong considers what entity funds the DeKalb BRE. State law

guides this analysis as well. Under O.C.G.A. § 21-2-71, the governing authority

must appropriate funds that the BRE “shall deem necessary for the conduct of

primaries and elections in such county,” including for poll officers, polling places,

ballot supplies, maintenance of voting equipment, and other expenses. O.C.G.A. §

21-2-71. Likewise, local law requires the governing authority to pay for the

salaries of election officials and other election-related expenses. See 2003 Georgia

Laws p. 4200, §§ 12-18; Code of DeKalb County Georgia, Appendix B, §§181-

187. However, the County’s authority to approve funds for the DeKalb BRE does

not mean that the County has any control over the DeKalb BRE. In fact, the

Northern District of Georgia has questioned the extent of a county’s budgetary

authority in light of State laws regarding the conduct of elections. Casey, 2007

WL 788943, *8.



                                         7
        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 8 of 17




      The final prong concerns who is liable for adverse judgments against the

DeKalb BRE. Assuming arguendo that the County is liable for a judgment against

the DeKalb BRE, this does not change the analysis. An entity may still act as an

arm of the State for the purpose of Eleventh Amendment immunity even if the

State is not liable for that entity’s adverse judgment. See Pellitteri v. Prine, 776

F.3d 777, 783 (11th Cir. 2015) (“As to the fourth factor, our precedent holds that

liability by the state treasury is not determinative of whether a governmental entity

should enjoy Eleventh Amendment immunity.”) (quoting Ross v. Jefferson Cty.

Dept. of Health, 701 F.3d 655, 660 (11th Cir. 2012)).

      In sum, the County’s connection to the DeKalb BRE is limited to the

appropriation of funds, which is still guided mostly by State law requirements.

The County has no control over the DeKalb BRE. Instead, the DeKalb BRE

promulgates its own organizational and procedural rules and must follow the

guidelines as provided by State law. It is clear here, and per the Northern District

of Georgia, that the DeKalb BRE is an “arm of the State” while managing

elections. Because this litigation stems from allegations concerning the DeKalb

BRE’s management of absentee voting, Eleventh Amendment immunity applies to

Plaintiffs’ claims against the DeKalb BRE.2


2
 The Ex Parte Young exception to Eleventh Amendment immunity does not apply
because Plaintiffs sued an "arm of the state" rather than the appropriate officials.
                                         8
        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 9 of 17




      B. Plaintiffs Lack Standing to Bring this Action.3

      Under Article III of the United States Constitution, federal courts have

jurisdiction to adjudicate only actual, ongoing cases or controversies between the

parties which can be remedied by the court. See Lewis v. Continental Bank Corp.,

494 U.S. 472, 477 (1990). An actual controversy must be extant at all stages of

review, not merely at the time the complaint is filed.         Arizonans for Official

English v. Arizona, 520 U.S. 43, 67 (1997). Plaintiffs have the burden to establish

standing sufficient to institute the court’s jurisdiction to hear the case. Spokeo, Inc.

v. Robins, 136 S.Ct. 1540 (2016); Arcia v. Fla. Sec’y of State, 772 F.3d 1335 (11th

Cir. 2014). To determine whether a plaintiff has standing, the Court applies a

three-prong analysis:

      First, the plaintiff must have suffered an injury in fact—an invasion of a
      legally protected interest that is (a) concrete and particularized, and (b)
      actual or imminent, not conjectural or hypothetical. Second, there must be a
      causal connection between the injury and the conduct complained of....
      Third, it must be likely, as opposed to merely speculative, that the injury will

Udick v. Florida, 705 Fed.Appx. 901, 905 (11th Cir. 2017) ("Nor can Udick sue
Florida under the Ex parte Young doctrine, as he argues, because that doctrine
permits only suits against state officials, not the State itself.”); Wayne v. Fla. Dep’t
of Corrections, 157 F.Supp.3d 1202, 1205 (S.D. Fla. 2016) (granting motion to
dismiss based on Eleventh Amendment immunity where plaintiff sued only agency
and did not sue official in an official capacity).
3
  In addition to the arguments set forth in this Section III.B, the DeKalb BRE
incorporates by reference as if fully stated herein the arguments asserted in Section
I (Standing) of Defendant Secretary of State Brad Raffensperger’s Brief in Support
of His Motion to Dismiss (the “SOS Brief”) [DOC 67-1].

                                           9
        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 10 of 17




      be redressed by a favorable decision.

Curling, 334 F. Supp. 3d at 1314 (quoting United States v. Hays, 515 U.S. 737,

742–43 (1995)).

             1.   Plaintiffs Have Failed to Allege a Sufficient Injury In Fact.

      Plaintiffs must show “an invasion of a legally protected interest that is

sufficiently concrete and particularized rather than abstract and indefinite.” Kawa

Orthodontics, LLP v. Sec’y, U.S. Dept. of the Treasury, 773 F.3d 243, 246 (11th

Cir. 2014) (citations omitted). As an organization, Plaintiffs must each show “more

than simply a setback to the organization’s abstract social interests….” Havens

Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). Instead, standing necessitates

that a defendant’s actions impair an organization’s ability to engage in its own

projects by forcing the organization to divert its resources elsewhere. Arcia, 772

F.3d at 1341.

      Plaintiff BVMF’s only allegation of harm is a conclusory allegation that

Defendants’ conduct causes them to “divert scarce resources away from voter

education and away from other efforts to facilitate voting by mail, towards making

sure that voters know about the postage requirement and how to obtain it especially

for those with less resources.” Complaint [DOC 1], ¶ 13. This allegation, which

fails to specify how such activities are different from BVMF’s regular activities, is

vague and conclusory and is not entitled to the presumption of truth. See Iqbal, 556
                                         10
           Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 11 of 17




U.S. at 681.

       Moreover, Plaintiffs fail to allege facts sufficient to show that the alleged

harm is actual or imminent, rather than conjectural or hypothetical. To constitute

injury-in-fact for purposes of standing, a plaintiff must establish that the threatened

injury is “certainly impending,” and “proceed with a high degree of immediacy, so

as to reduce the possibility of deciding a case in which no injury would have

occurred at all.” Georgia Shift, et al. v. Gwinnett Co., et al., No. 19-cv-1135, 2020

WL 864938, at *3 (N.D. Ga. Feb. 12, 2020) (quoting Whitmore v. Arkansas, 495

U.S. 149, 158 (1990), and Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 n.2

(1992)). A plaintiff cannot rely on “a highly attenuated chain of possibilities” to

satisfy the requirement that future injury is “certainly impending.” Clapper v.

Amnesty Intern’l USA, 568 U.S. 398, 407 (2013).

       Here, Plaintiffs fail to point to (1) any specific diversion of resources away

from DeKalb County voters, or (2) any individual voter in DeKalb County,

including Plaintiff Gordon, who will be unable to vote as a result of the absence of

a prepaid postage return envelope for absentee ballot applications or absentee

ballots.    Instead, it appears that Plaintiff BMVF focuses its efforts on rural

Georgia, and that Plaintiff Gordon has stamps, should she elect to vote by

submitting an absentee ballot by mail. See Complaint [DOC 1], ¶ 13 (“Black

Voters Matter is particularly active in the rural Black Belt of Georgia, which
                                          11
       Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 12 of 17




includes several counties in southwest Georgia.”); id., ¶ 14 (“Plaintiff Megan

Gordon . . . . does not want to use her own postage stamps to mail in absentee

ballots or applications because she believes that no one should have to pay money

to exercise their right to vote.”) “A generalized fear that injurious activity might

occur is not sufficiently concrete to confer standing.” Georgia Shift, 2020 WL

864938, at *4; see also Clapper, 568 U.S. at 416 (holding that incurring costs as a

reasonable reaction to a risk of harm is unavailing where the harm is not certainly

impending).

      Plaintiff BVMF also lacks associational standing. Under an associational-

standing theory, “[a]n organization has standing to enforce the rights of its

members ‘when its member would otherwise have standing to sue in their own

right, the interests at stake are germane to the organization’s purpose, and neither

the claim asserted nor the relief requested requires the participation of individual

members in the lawsuit.” Fla. State Conf. of the NAACP v. Browning, 522 F.3d

1153, 1160 (11th Cir. 2008). “An organization must show that its members ‘face a

probability of harm in the near and definite future’ to establish injury that is

sufficient to confer standing to seek prospective relief.’” Crittenden, 347 F. Supp.

3d at 1336 (quoting Browning, 522 F.3d at 1160-61).

      Plaintiff BVMF does not allege that is has members, let alone that any such

members face a probability of harm sufficient to establish associational standing.
                                        12
          Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 13 of 17




Accordingly, Plaintiff BVMF cannot establish associational standing. See

Jacobson v. Fla. Sec’y of State, No. 19014552 (11th Cir. Apr. 29, 2020) (slip op. at

18).      As a result, Plaintiffs have failed to allege facts sufficient to establish an

injury in fact, and therefore lack standing to bring this action.

                2.   Plaintiffs Cannot Show that Defendants Caused Their Alleged
                     Injury.

          Plaintiffs must also show “a causal connection between the injury and the

conduct complained of—the injury has to be fairly traceable to the challenged

action of the defendant, and not a result of the independent actions of some third

party not before the court.” Lujan, 504 U.S. at 560 (quotations and alterations

omitted). Moreover, Plaintiffs’ injuries cannot be self-inflicted. Clapper, 568 U.S.

at 416.

          Plaintiffs’ alleged injuries are not fairly traceable to any act of the DeKalb

BRE. Georgia law permits, but does not require, that absentee applications and

absentee ballots can be submitted by mail. The United States Postal Service, rather

than the DeKalb BRE, imposes any requirement (and has created an exception4)

for postage to use the United States mail service to send absentee applications and


4
  The USPS has an explicit policy to deliver election mail that contains insufficient
postage. Postal Bulletin 22391 2014 Election and Political Mail Update, United
States Postal Service (June 12, 2014), https://about.usps.com/postal-bulletin/2014
/pb22391/html/front_cvr.htm.

                                            13
       Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 14 of 17




absentee ballots. Because Plaintiff BVMF’s alleged injury cannot be traced to the

DeKalb BRE, Plaintiff BVMF lacks standing to assert the present claims against

the DeKalb BRE.

      C. Plaintiffs’ Complaint Should Be Dismissed as their Claims Are Not
         Ripe and They Fail To State a Claim Upon Which Relief May Be
         Granted.

       Finally, the DeKalb BRE incorporates by reference as if fully stated herein

the arguments asserted Sections II (Ripeness) and III.A (Federalism) of the SOS

Brief [DOC 67-1].

      IV.   CONCLUSION

      The Complaint against the DeKalb BRE should be dismissed with prejudice,

because this Court lacks subject matter jurisdiction over Plaintiffs’ claim and

Plaintiffs have failed to plausibly state a claim against the DeKalb BRE upon

which relief may be granted.

      Respectfully submitted this 30th day of April, 2020.

                               LAURA K. JOHNSON
                               DEPUTY COUNTY ATTORNEY
                               Georgia Bar No. 392090

                               /s/ IRENE B. VANDER ELS
                               IRENE B. VANDER ELS
                               ASSISTANT COUNTY ATTORNEY
                               Georgia Bar No. 033663

                               SHELLEY D. MOMO
                               ASSISTANT COUNTY ATTORNEY
                                       14
       Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 15 of 17




                             Georgia Bar No. 239608

                             Attorneys for the DeKalb County Board of
                             Registration and Elections


PLEASE ADDRESS ALL
COMMUNICATIONS TO:
Irene B. Vander Els
Shelley D. Momo
DeKalb County Law Department
1300 Commerce Drive, 5th Floor
Decatur, GA 30030
(404) 371-3011




                                    15
        Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 16 of 17




  CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE
                   WITH LOCAL RULE 5.1

      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system (which document was prepared in

Times New Roman font, 14-point type, one of the font and point selections

approved by the Court in N.D. Ga. L.R. 5.1(C)), which will automatically send e-

mail notification of such filing to the following opposing counsel of record:

PERSONS SERVED:

Dale E. Ho
Sophia Lin Lakin
American Civil Liberties Union Foundation-NY
18th Floor
125 Broad St.
New York, NY 10004

Sean Young
ACLU of Georgia Foundation
1100 Spring St. NW
Suite 640
P.O. Box 77208
Atlanta, GA 30309

Charlene S. McGowan
Kaufman & Forman, P.C.
Building 800
8215 Roswell Rd.
Atlanta, GA 30350

Alexander Fraser Denton
Brian Edward Lake
Joshua Barrett Belinfante
Melanie Leigh Johnson
                                         16
       Case 1:20-cv-01489-AT Document 80 Filed 04/30/20 Page 17 of 17




Vincent Robert Russo, Jr.
Robbins Ross Alloy Belinfante Littlefield LLC
500 14th Street, N.W.
Atlanta, GA 30318

      This 30th day of April, 2020.
                                      /s/ IRENE B. VANDER ELS
                                      IRENE B. VANDER ELS
                                      ASSISTANT COUNTY ATTORNEY
                                      Georgia Bar No. 033663




                                       17
